                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


MADDELIN CUSTODIO,

               Plaintiff,
                                                     Case No. 2:18-cv-11842
       v.                                            Magistrate Judge Norah McCann King

ANDREW SAUL,
Commissioner of Social Security,

               Defendant.


                                    OPINION AND ORDER

       This matter comes before the Court pursuant to Section 205(g) of the Social Security Act,

as amended, 42 U.S.C. § 405(g), regarding the current applications of Plaintiff Maddelin

Custodio for Disability Insurance Benefits under Title II of the Social Security Act, 42 U.S.C. §§

401 et seq., and for Supplemental Security Income under Title XVI of the Social Security Act,

42 U.S.C. §§ 1381 et seq. Plaintiff appeals from the final decision of the Commissioner of Social

Security denying those applications. After careful consideration of the entire record, including

the entire administrative record, the Court decides this matter pursuant to Rule 78(b) of the

Federal Rules of Civil Procedure and Local Civil Rule 9.1(f). For the reasons that follow, the

Court reverses the Commissioner’s decision and remands the action for further proceedings.

I. PROCEDURAL HISTORY

       Plaintiff filed her current applications for disability insurance benefits and supplemental

    security income, 1 alleging that she has been disabled since January 26, 2012. R. 15, 299,



1
 A copy of Plaintiff’s application for supplemental security income is not included in the
administrative record.
                                                1
      340–42. 2 The applications were denied initially and upon reconsideration. R. 141–44, 146–

      48. Plaintiff sought a de novo hearing before an administrative law judge. R. 149–50.

      Administrative Law Judge Dennis O’Leary (“ALJ”) held a hearing on August 29, 2016, at

      which Plaintiff, who was represented by counsel, testified, as did a vocational expert. R. 80–

      99. In a decision dated September 12, 2016, the ALJ concluded that Plaintiff was not

      disabled within the meaning of the Social Security Act at any time from January 26, 2012,

      the alleged disability onset date, through the date of that decision. R. 15–22. That decision

      became the final decision of the Commissioner of Social Security when the Appeals Council

      declined review on May 15, 2018. R. 1–8. Plaintiff timely filed this appeal pursuant to 42

      U.S.C. § 405(g). ECF No. 1. On December 7, 2018, Plaintiff consented to disposition of the

      matter by a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c) and Rule 73 of the

      Federal Rules of Civil Procedure. ECF No. 10.3 On March 12, 2020, the case was reassigned

      to the undersigned. ECF No. 24. The matter is now ripe for disposition.

II.      LEGAL STANDARD

         A.      Standard of Review

         In reviewing applications for Social Security disability benefits, this Court has the

authority to conduct a plenary review of legal issues decided by the ALJ. Knepp v. Apfel, 204

F.3d 78, 83 (3d Cir. 2000). In contrast, the Court reviews the ALJ’s factual findings to


2
  Plaintiff previously applied for disability insurance benefits on October 5, 2009. R. 103. In a
decision dated January 25, 2012, Administrative Law Judge Dennis O’Leary, who is also the
Administrative Law Judge in the present case, concluded that Plaintiff was not disabled within
the meaning of the Social Security Act from October 12, 2008, the disability onset date alleged
in that application, through the date of the decision. R. 103–12. The Appeals Council declined
review, R. 117–20, and Plaintiff did not appeal from that decision.
3
  The Commissioner has provided general consent to Magistrate Judge jurisdiction in cases
seeking review of the Commissioner’s decision. See Standing Order In re: Social Security Pilot
Project (D.N.J. Apr. 2, 2018).
                                                   2
determine if they are supported by substantial evidence. Sykes v. Apfel, 228 F.3d 259, 262 (3d

Cir. 2000); see also 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence “does not mean a

large or considerable amount of evidence, but rather such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565

(1988) (citation and internal quotations omitted); see K.K. ex rel. K.S. v. Comm’r of Soc. Sec.,

No. 17-2309 , 2018 WL 1509091, at *4 (D.N.J. Mar. 27, 2018). Substantial evidence is “less

than a preponderance of the evidence, but ‘more than a mere scintilla.”’ Bailey v. Comm’r of Soc.

Sec., 354 F. App’x 613, 616 (3d Cir. 2009) (citations and quotations omitted); see K.K., 2018

WL 1509091, at *4.

       The substantial evidence standard is a deferential standard, and the ALJ’s decision cannot

be set aside merely because the Court “acting de novo might have reached a different

conclusion.” Hunter Douglas, Inc. v. NLRB, 804 F.2d 808, 812 (3d Cir. 1986); see, e.g., Fargnoli

v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001) (“Where the ALJ’s findings of fact are supported

by substantial evidence, we are bound by those findings, even if we would have decided the

factual inquiry differently.”) (citing Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999)); K.K.,

2018 WL 1509091, at *4 (“‘[T]he district court ... is [not] empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.’”) (quoting Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)).

       Nevertheless, the Third Circuit cautions that this standard of review is not “a talismanic

or self-executing formula for adjudication.” Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)

(“The search for substantial evidence is thus a qualitative exercise without which our review of

social security disability cases ceases to be merely deferential and becomes instead a sham.”);

see Coleman v. Comm’r of Soc. Sec., No. 15-6484, 2016 WL 4212102, at *3 (D.N.J. Aug. 9,

                                                 3
2016). The Court has a duty to “review the evidence in its totality” and “take into account

whatever in the record fairly detracts from its weight.” K.K., 2018 WL 1509091, at *4 (quoting

Schonewolf v. Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (citations and quotations omitted));

see Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981) (stating that substantial evidence exists

only “in relationship to all the other evidence in the record”). Evidence is not substantial if “it is

overwhelmed by other evidence,” “really constitutes not evidence but mere conclusion,” or

“ignores, or fails to resolve, a conflict created by countervailing evidence.” Wallace v. Sec’y of

Health & Human Servs., 722 F.2d 1150, 1153 (3d Cir. 1983) (citing Kent, 710 F.2d at 114); see

K.K., 2018 WL 1509091, at *4. The ALJ decision thus must be set aside if it “did not take into

account the entire record or failed to resolve an evidentiary conflict.” Schonewolf, 972 F. Supp.

at 284-85 (citing Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978)).

       Although an ALJ is not required “to use particular language or adhere to a particular

format in conducting [the] analysis,” the decision must contain “sufficient development of the

record and explanation of findings to permit meaningful review.” Jones v. Barnhart, 364 F.3d

501, 505 (3d Cir. 2004) (citing Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119 (3d Cir.

2000)); see K.K., 2018 WL 1509091, at *4. The Court “need[s] from the ALJ not only an

expression of the evidence s/he considered which supports the result, but also some indication of

the evidence which was rejected.” Cotter, 642 F.2d at 705-06; see Burnett, 220 F.3d at 121

(“Although the ALJ may weigh the credibility of the evidence, [s/]he must give some indication

of the evidence which [s/]he rejects and [the] reason(s) for discounting such evidence.”) (citing

Plummer v. Apfel, 186 F.3d 422, 429 (3d. Cir. 1999)). “[T]he ALJ is not required to supply a

comprehensive explanation for the rejection of evidence; in most cases, a sentence or short

paragraph would probably suffice.” Cotter, 650 F.2d at 482. Absent such articulation, the Court

                                                   4
“cannot tell if significant probative evidence was not credited or simply ignored.” Id. at 705. As

the Third Circuit explains:

       Unless the [ALJ] has analyzed all evidence and has sufficiently explained the
       weight [s/]he has given to obviously probative exhibits, to say that [the] decision is
       supported by substantial evidence approaches an abdication of the court’s duty to
       scrutinize the record as a whole to determine whether the conclusions reached are
       rational.

Gober, 574 F.2d at 776; see Schonewolf, 972 F. Supp. at 284-85.

       Following review of the entire record on appeal from a denial of benefits, the Court can

enter “a judgment affirming, modifying, or reversing the decision of the [Commissioner], with or

without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). Remand is appropriate if the

record is incomplete or if the ALJ’s decision lacks adequate reasoning or contains illogical or

contradictory findings. See Burnett, 220 F.3d at 119-20; Podedworny v. Harris, 745 F.2d 210,

221-22 (3d Cir. 1984). Remand is also appropriate if the ALJ’s findings are not the product of a

complete review which “explicitly weigh[s] all relevant, probative and available evidence” in the

record. Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994) (internal quotation marks omitted); see

A.B. on Behalf of Y.F. v. Colvin, 166 F. Supp.3d 512, 518 (D.N.J. 2016). A decision to “award

benefits should be made only when the administrative record of the case has been fully

developed and when substantial evidence on the record as a whole indicates that the claimant is

disabled and entitled to benefits.” Podedworny, 745 F.2d at 221-22 (citation and quotation

omitted); see A.B., 166 F. Supp.3d at 518. In assessing whether the record is fully developed to

support an award of benefits, courts take a more liberal approach when the claimant has already

faced long processing delays. See, e.g., Morales v. Apfel, 225 F.3d 310, 320 (3d Cir. 2000). An

award is “especially appropriate when “further administrative proceedings would simply prolong



                                                 5
[Plaintiff’s] waiting and delay his ultimate receipt of benefits.” Podedworny, 745 F.2d at 223;

see Schonewolf, 972 F. Supp. at 290.

        B.      Sequential Evaluation Process

        The Social Security Act establishes a five-step sequential evaluation process for

determining whether a plaintiff is disabled within the meaning of the statute. 20 C.F.R. §§

404.1520(a)(4), 416.920(a)(4). “The claimant bears the burden of proof at steps one through

four, and the Commissioner bears the burden of proof at step five.” Smith v. Comm’r of Soc.

Sec., 631 F.3d 632, 634 (3d Cir. 2010) (citing Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 92

(3d Cir. 2007)).

        At step one, the ALJ determines whether the plaintiff is currently engaged in substantial

gainful activity. 20 C.F.R. §§ 404.1520(b), 416.920(b). If so, then the inquiry ends because the

plaintiff is not disabled.

        At step two, the ALJ decides whether the plaintiff has a “severe impairment” or

combination of impairments that “significantly limits [the plaintiff’s] physical or mental ability

to do basic work activities[.]” 20 C.F.R. §§ 404.1520(c), 416.920(c). If the plaintiff does not

have a severe impairment or combination of impairments, then the inquiry ends because the

plaintiff is not disabled. Otherwise, the ALJ proceeds to step three.

        At step three, the ALJ decides whether the plaintiff’s impairment or combination of

impairments “meets” or “medically equals” the severity of an impairment in the Listing of

Impairments (“Listing”) found at 20 C.F.R. § 404, Subpart P, Appendix 1. 20 C.F.R. §§

404.1520(d), 416.920(d). If so, then the plaintiff is presumed to be disabled if the impairment or

combination of impairments has lasted or is expected to last for a continuous period of at least 12

months. Id. at §§ 404.1509, 416.909. Otherwise, the ALJ proceeds to step four.

                                                 6
         At step four, the ALJ must determine the plaintiff’s residual functional capacity (“RFC”)

and determine whether the plaintiff can perform past relevant work. 20 C.F.R. §§ 404.1520(e),

(f), 416.920(e), (f). If the plaintiff can perform past relevant work, then the inquiry ends because

the plaintiff is not disabled. Otherwise, the ALJ proceeds to the final step.

         At step five, the ALJ must decide whether the plaintiff, considering the plaintiff’s RFC,

age, education, and work experience, can perform other jobs that exist in significant numbers in

the national economy. 20 C.F.R. §§ 404.1520(g), 416.920(g). If the ALJ determines that the

plaintiff can do so, then the plaintiff is not disabled. Otherwise, the plaintiff is presumed to be

disabled if the impairment or combination of impairments has lasted or is expected to last for a

continuous period of at least twelve months.

III.     ALJ’s DECISION AND APPELLATE ISSUES

         At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity

between January 26, 2012, her alleged disability onset date, and the date of the 2016 decision. R.

15–22.

         At step two, the ALJ found that Plaintiff’s musculoskeletal impairments of the

lumbosacral spine were severe but that Plaintiff’s depression was not severe. R. 17–18.

         At step three, the ALJ found that Plaintiff did not suffer an impairment or combination of

impairments that met or medically equaled the severity of any Listing. R. 18.

         At step four, the ALJ found that Plaintiff had the RFC to perform sedentary work subject

to certain additional limitations. R. 18–21. The ALJ also found that this RFC permitted the

performance of Plaintiff’s past relevant work as a tax clerk. R. 21. The ALJ therefore concluded

that Plaintiff was not disabled within the meaning of the Social Security Act from January 26,

2012, her alleged disability onset date, through the date of that decision. R. 21–22.

                                                  7
      Plaintiff disagrees with the ALJ’s findings at steps two and four and asks that the decision

of the Commissioner be reversed and remanded with directions for the granting of benefits or,

alternatively, for further proceedings. Plaintiff’s Brief, ECF No. 31. The Commissioner takes the

position that this decision should be affirmed in its entirety because the ALJ’s decision correctly

applied the governing legal standards, reflected consideration of the entire record, and was

supported by sufficient explanation and substantial evidence. Defendant’s Brief Pursuant to

Local Civil Rule 9.1, ECF No. 32.

IV.    SUMMARY OF RELEVANT MEDICAL EVIDENCE

       On March 5, 2014, Plaintiff’s treating physician, Antonio Noriega, M.D., completed a

 preprinted, check-the-box and fill-in-the-blank medical source statement. R. 457–61. Dr.

 Noriega indicated that he first examined Plaintiff on April 17, 2012, and saw her every two to

 three months thereafter and most recently on November 26, 2013. R. 457. Dr. Noriega

 diagnosed chronic low back pain; disc bulge and stenosis; disc protrusion; radiculopathy; and

 obesity. Id. He referred to an EMG and MRI from 2013 to support these diagnoses. Id. Dr.

 Noriega characterized Plaintiff’s pain complaints as moderate / severe, occurring daily in the

 low back region and in both legs, and which is affected by physical activities and medicine

 compliance. Id. According to Dr. Noriega, Plaintiff’s pain and other symptoms are sufficiently

 severe to frequently interfere with the attention and concentration needed to perform even

 simple work tasks. R. 458. Dr. Noriega identified positive objective signs of reduced range of

 motion (low back, 45 degrees), positive straight leg raising, sensory loss (decreased sensation

 of both legs), crepitus, weight change, and impaired sleep. Id. Dr. Noriega denied that

 emotional factors contributed to the severity of Plaintiff’s symptoms and functional

 limitations. Id.

                                                 8
        Dr. Noriega opined that Plaintiff could walk one to two city blocks without resting or

 severe pain; sit for 20 to 30 minutes at one time; stand for 15 minutes; and stand/walk for less

 than two hours in an eight-hour workday; she would need five to ten-minute periods of

 walking every 30 to 45 minutes, a job that permits shifting positions at will from sitting,

 standing, or walking, and an unscheduled 15 to 20-minute break every two hours. R. 458–59.

 Dr. Noriega further opined that Plaintiff could frequently lift less than 10 pounds; occasionally

 lift 10 pounds; rarely lift 20 pounds; and never lift 50 pounds. R. 460. According to Dr.

 Noriega, Plaintiff had no significant limitations with reaching, handling, or fingering. Id. Dr.

 Noriega went on to opine that Plaintiff’s impairments were likely to produce “good days” and

 “bad days” and that Plaintiff was likely to be absent from work about four days per month. Id.

 Dr. Noriega noted that Plaintiff’s symptoms and limitations began on August 14, 2012. Id.

        Plaintiff’s weight was recorded as 220 pounds; her BMI was listed as 37. See, e.g., R.

 474.

V.      DISCUSSION

        Plaintiff argues, inter alia, that the ALJ erred by failing to consider Plaintiff’s diagnosed

obesity at any step in the sequential evaluation. Plaintiff’s Moving Brief, ECF No. 31, pp. 14–15,

n. 5, 20. This Court agrees.

        Although obesity was removed as a “listed impairment” in 1999, the Court of Appeals for

the Third Circuit has recognized that this removal “did not eliminate obesity as a cause of

disability.” Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 503 (3d Cir. 2009) (citing SSR 00–3p, 65

Fed. Reg. 31039, 31040–42 (May 15, 2000)). “To the contrary, the Commissioner promulgated

SSR 00-3p, indicating how obesity is to be considered. This SSR replaced an automatic

designation of obesity as a listed impairment, based on a claimant’s height and weight, with an

                                                  9
individualized inquiry, focused on the combined effect of obesity and other severe impairments

afflicting the claimant[.]” Id. “Although SSR 00-3p was superseded by SSR 02-1p, 67 Fed. Reg.

57859, 57859 (Sept. 12, 2002), SSR 02-1p did not materially amend SSR 00-3p.” Id. (citations

omitted); see also SSR 00-3p, 65 Fed. Reg. 31039-01 (May 15, 2000) (“[O]besity may increase

the severity of coexisting or related impairments to the extent that the combination of

impairments meets the requirements of a Listing. This is especially true of musculoskeletal,

respiratory, and cardiovascular impairments. It may also be true for other coexisting or related

impairments, including mental disorders.”).

       SSR 02-1p provides in relevant part as follows:

       [W]e consider obesity to be a medically determinable impairment and remind
       adjudicators to consider its effects when evaluating disability. The provisions also
       remind adjudicators that the combined effects of obesity with other impairments
       can be greater than the effects of each of the impairments considered separately.
       They also instruct adjudicators to consider the effects of obesity not only under the
       listings but also when assessing a claim at other steps of the sequential evaluation
       process, including when assessing an individual’s residual functional capacity.

       ....

       Because there is no listing for obesity, we will find that an individual with obesity
       “meets” the requirements of a listing if he or she has another impairment that, by
       itself, meets the requirements of a listing. We will also find that a listing is met if
       there is an impairment that, in combination with obesity, meets the requirements of
       a listing. This is especially true of musculoskeletal, respiratory, and cardiovascular
       impairments. It may also be true for other coexisting or related impairments,
       including mental disorders.

       For example, when evaluating impairments under mental disorder listings 12.05C,
       112.05D, or 112.05F, obesity that is “severe,” . . . satisfies the criteria in listing
       12.05C for a physical impairment imposing an additional and significant work-
       related limitation of function and in listings 112.05D and 112.05F for a physical
       impairment imposing an additional and significant limitation of function. . . .

       We may also find that obesity, by itself, is medically equivalent to a listed
       impairment. . . . For example, if the obesity is of such a level that it results in an
       inability to ambulate effectively, as defined in sections 1.00B2b or 101.00B2b of
       the listings, it may substitute for the major dysfunction of a joint(s) due to any cause
                                                 10
       (and its associated criteria), with the involvement of one major peripheral weight-
       bearing joint in listings 1.02A or 101.02A, and we will then make a finding of
       medical equivalence. . . .

       We will also find equivalence if an individual has multiple impairments, including
       obesity, no one of which meets or equals the requirements of a listing, but the
       combination of impairments is equivalent in severity to a listed impairment. For
       example, obesity affects the cardiovascular and respiratory systems because of the
       increased workload the additional body mass places on these systems. Obesity
       makes it harder for the chest and lungs to expand. This means that the respiratory
       system must work harder to provide needed oxygen. This in turn makes the heart
       work harder to pump blood to carry oxygen to the body. Because the body is
       working harder at rest, its ability to perform additional work is less than would
       otherwise be expected. Thus, we may find that the combination of a pulmonary or
       cardiovascular impairment and obesity has signs, symptoms, and laboratory
       findings that are of equal medical significance to one of the respiratory or
       cardiovascular listings. [Footnote omitted.]

       However, we will not make assumptions about the severity or functional effects of
       obesity combined with other impairments. Obesity in combination with another
       impairment may or may not increase the severity or functional limitations of the
       other impairment. We will evaluate each case based on the information in the case
       record.

SSR 02-1p, 67 Fed. Reg. 57859-02. Accordingly, “an ALJ must meaningfully consider the effect

of a claimant’s obesity, individually and in combination with her impairments, on her workplace

function at step three and at every subsequent step.” Diaz, 577 F.3d at 504. “For meaningful

judicial review, the ALJ must provide a discussion of the evidence and an explanation of

reasoning, . . . but we do not ‘require the ALJ to use particular language or adhere to a particular

format in conducting his analysis[.]’” Woodson v. Comm’r Soc. Sec., 661 F. App’x 762, 765–66

(3d Cir. 2016) (quoting Jones, 364 F.3d at 505).

       Here, although Plaintiff’s treating physician diagnosed obesity, R. 468, the ALJ did not

discuss or even refer to that condition at any step in the sequential evaluation. See generally R.

15–22. Significantly, the ALJ failed to consider the impact of Plaintiff’s diagnosed obesity on

her musculoskeletal impairments. R. 15–22; see also SSR 02-1p (“[Obesity] commonly leads to,

                                                 11
and often complicates, chronic diseases of the cardiovascular, respiratory, and musculoskeletal

body systems.”). Moreover, the Commissioner does not address this error. See generally

Defendant’s Brief Pursuant to Local Civil Rule 9.1, ECF No. 32.

       A failure to meaningfully discuss a claimant’s obesity may be harmless under some

circumstances. Cf. Woodson, 661 F. App’x at 765–66. Here, however, the Court cannot conclude

that the ALJ’s failure to either recognize or consider Plaintiff’s diagnosed obesity was harmless.

See Rodriguez v. Saul, No. CV-19-21473, 2021 WL 1712395, at *4–5 (D.N.J. Apr. 29, 2021)

(“But the ALJ made no finding at all as to obesity. Obesity is simply mentioned in passing by

way of a mention in the report of a doctor who was diagnosing sleep apnea. . . . Again, however,

the ALJ did not analyze the plaintiff’s BMI of 52 or its effect on her other impairments or

activities.”); cf. Diaz, 577 F.3d at 504–05 (3d Cir. 2009) (“Accordingly, the District Court’s

critical determination—that the ALJ’s citation of reports by doctors who were aware of Diaz’s

obesity sufficed—was error. Were there any discussion of the combined effect of Diaz’s

impairments, we might agree with the District Court. However, absent analysis of the cumulative

impact of Diaz’s obesity and other impairments on her functional capabilities, we are at a loss in

our reviewing function.”) (emphasis added).

       An ALJ’s decision must contain “sufficient development of the record and explanation of

findings to permit meaningful review.” Jones, 364 F.3d at 505. As it relates to Plaintiff’s

obesity, the Commissioner’s decision does not satisfy this standard for the reasons discussed

above. “It may well be the case that the ALJ will arrive at the same decision after he properly

considers the obesity of Plaintiff. At this juncture, however, the ALJ must set forth his

consideration of Plaintiff’s obesity.” Korcz v. Comm’r of Soc. Sec., No. CV 16-1039, 2017 WL

776104, at *4–5 (D.N.J. Feb. 28, 2017). The Court therefore concludes that the decision of the

                                                12
Commissioner must be reversed, and the matter must be remanded to the Commissioner for

further consideration of this issue. 4

VI.     CONCLUSION

        For these reasons, the Court REVERSES the Commissioner’s decision and REMANDS

the matter for further proceedings consistent with this Opinion and Order.

        The Court will issue a separate Order issuing final judgment pursuant to Sentence 4 of 42

U.S.C. § 405(g).

        IT IS SO ORDERED.



Date: May 21, 2021                                   s/Norah McCann King
                                                   NORAH McCANN KING
                                             UNITED STATES MAGISTRATE JUDGE




4
 Plaintiff asserts a number of other errors in the Commissioner’s final decision. Because the
Court concludes that the matter must be remanded for consideration of Plaintiff’s diagnosed
obesity, the Court does not consider those claims.
                                                  13
